             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 1 of 21




 1
                          UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF CALIFORNIA
 3
   Consumer Financial Protection Bureau,           Case No. 3:17-cv-06484-EDL
 4            Plaintiff,
 5                                                 [PROPOSED] STIPULATED FINAL
                                                   _____________
                  v.                               JUDGMENT AND ORDER
 6
 7 Freedom Debt Relief, LLC and
   Andrew Housser,
 8           Defendants.
 9
10         The Consumer Financial Protection Bureau (Bureau) commenced this action
11   on November 8, 2017, to obtain injunctive and monetary relief and civil penalties
12   from Freedom Debt Relief, LLC and Andrew Housser. The Bureau’s First
13   Amended Complaint alleges violations of the Telemarketing and Consumer Fraud
14   and Abuse Prevention Act, 15 U.S.C. §§ 6102(c), 6105(d); the Telemarketing
15   Sales Rule (TSR), 16 C.F.R. pt. 310; and the Consumer Financial Protection Act of
16   2010 (CFPA), 12 U.S.C. §§ 5531, 5536(a), in connection with the marketing, sale,
17   and provision of Debt-Relief Services.
18         The Bureau and Defendants agree to the entry of this Stipulated Final
19   Judgment and Order (Order), without adjudication of any issue of fact or law, to
20   settle and resolve all matters in dispute arising from the conduct alleged in the First
21   Amended Complaint.
22         THEREFORE, it is ORDERED:
23                            FINDINGS & CONCLUSIONS
24         1.     This Court has jurisdiction over the parties and the subject matter of
25   this action pursuant to 12 U.S.C. § 5565(a)(1) and 28 U.S.C. §§ 1331 and 1345.
26
27
28
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 2 of 21




 1          2.    Venue in the Northern District of California is proper under 28 U.S.C.
 2   § 1391(b) and (c) and 12 U.S.C. § 5564(f).
 3          3.    Defendant Freedom Debt Relief, LLC (Freedom) is a provider of
 4   Debt-Relief Services. Defendant Andrew Housser is Freedom’s co-founder and co-
 5   CEO.
 6          4.    Defendants neither admit nor deny any allegations in the First
 7   Amended Complaint, except as specifically stated in this Order. For the purposes
 8   of this Order, Defendants admit the facts necessary to establish the Court’s
 9   jurisdiction over them and the subject matter of this action.
10          5.    Defendants waive all rights to seek judicial review or otherwise
11   challenge or contest the validity of this Order and any claim they may have under
12   the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of
13   this action to the date of this Order. Each Party agrees to bear its own costs and
14   expenses, including, without limitation, attorneys’ fees.
15          6.    Entry of this Order is in the public interest.
16                                      DEFINITIONS
17          The following definitions apply to this Order:
18          7.    “Affected Consumers” means any person who paid the Company
19   Defendant a Qualifying Fee.
20          8.    “Clearly and Conspicuously” shall have the same meaning as in 16
21   C.F.R. § 310.3.
22          9.    “Clearly and Prominently” means:
23                a. in textual communications (e.g., printed publications or words
24                     displayed on the screen of an electronic device), the disclosure
25                     must be of a type point or pixel size, location, and format
26                     sufficiently noticeable for an ordinary consumer to read and
27
                                                2
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
     Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 3 of 21




 1          comprehend it across all screen sizes, in print that contrasts with
 2          the background on which it appears;
 3       b. in communications disseminated orally or through audible means
 4          (e.g., radio or streaming audio), the disclosure must be delivered in
 5          a volume and cadence sufficient for an ordinary consumer to hear
 6          and comprehend it;
 7       c. in communications disseminated through video means (e.g.,
 8          television or streaming video), the disclosure must be in writing in
 9          a form consistent with subsection (a), and must appear on the
10          screen for a duration sufficient for an ordinary consumer to read
11          and comprehend it;
12       d. in communications made through interactive media such as the
13          internet, online services, and software, the disclosure must be
14          unavoidable (which is not the case if the consumer must take any
15          action—such as clicking on a hyperlink or hovering over an icon—
16          to see it) and presented in a form consistent with subsection (a),
17          and remain on the screen for a duration sufficient for a consumer to
18          read and comprehend it; and when scrolling is necessary to view
19          the disclosure, text or visual cues must be present to encourage
20          consumers to scroll to view the disclosure, and the disclosure must
21          be unavoidable—that is, consumers must not be able to proceed
22          further with a transaction (e.g., click forward) without scrolling
23          through the disclosure;
24       e. in communications that contain both audio and visual portions, the
25          disclosure must be presented simultaneously in both the audio and
26          visual portions of the communication; and
27
                                      3
28                                         Stipulated Final Judgment and Order
                                                  Case No. 3:17-cv-06484-EDL
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 4 of 21




 1                f. in all instances, the disclosure must be presented before the
 2                    consumer incurs any financial obligation, in an understandable
 3                    language and syntax, and with nothing contrary to, inconsistent
 4                    with, or in mitigation of the disclosures used in any
 5                    communication with the consumer.
 6         10.    “Coach” or “Coaching” means any instruction, guidance, or advice
 7   to consumers provided by the Company Defendant in connection with consumers’
 8   direct negotiations with Creditors.
 9         11.    “Company Defendant” means Freedom Debt Relief, LLC and its
10   successors and assigns.
11         12.    “Consumer Settlement” means any settlement negotiated by a
12   consumer directly with his or her Creditor, with or without Coaching from the
13   Company Defendant.
14         13.    “Consumer-Settlement Fee” means the fee that the Company
15   Defendant charges consumers for a Consumer Settlement.
16         14.    “Creditor” means the original or current creditor as well as such
17   original or current creditor’s agent or attorney, including any collection agent,
18   collection attorney, or third-party collector, as well as any other entity holding a
19   consumer’s Enrolled Debt, such as a debt buyer, and that entity’s agent, attorney,
20   collection agent, collection attorney, or third-party collector.
21         15.    “Debt-Relief Service” shall have the same meaning as in 16 C.F.R.
22   § 310(o).
23         16.    “Debt Resolution Agreement” means the Company Defendant’s
24   contract with a consumer for the provision of Debt-Relief Services.
25         17.    “Defendants” means the Company Defendant and the Individual
26   Defendant, individually, collectively, or in any combination.
27
                                                4
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
               Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 5 of 21




 1            18.   “Effective Date” means the date on which this Order is entered by the
 2   Court.
 3            19.   “Enforcement Director” means the Assistant Director of the Office
 4   of Enforcement for the Consumer Financial Protection Bureau, or his or her
 5   delegate.
 6            20.   “Enrolled Debt” means a consumer debt that the Company
 7   Defendant agreed to negotiate for a fee under a Debt Resolution Agreement and
 8   that the consumer has not withdrawn from the Company Defendant’s services.
 9            21.   “Enrollment” means when a consumer enters into a Debt Resolution
10   Agreement.
11            22.   “FDIC Consent Order” means the Consent Order, Order for
12   Restitution, and Order to Pay Civil Money Penalty issued by the Federal Deposit
13   Insurance Corporation in In re Freedom Financial Asset Management, LLC and
14   Cross River Bank, Teaneck, New Jersey, Nos. FDIC-17-0126b, FDIC-17-0125b,
15   FDIC-17-0124k (issued March 28, 2018).
16            23.   “First Amended Complaint” means the First Amended Complaint in
17   this action.
18            24.   “Individual Defendant” means Andrew Housser.
19            25.   “Non-Settlement Outcome” means an outcome involving an
20   Enrolled Debt that does not include a settlement with the Creditor but that the
21   Company Defendant considers to be a resolution.
22            26.   “Qualifying Fee” means:
23                  a. a Consumer-Settlement Fee paid between July 21, 2011, and the
24                     Effective Date, inclusive—provided that such fee will not be
25                     refunded under the FDIC Consent Order, and has not otherwise
26                     been refunded by Freedom; or
27
                                               5
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 6 of 21




 1                b. a Non-Settlement Outcome fee paid between October 27, 2010,
 2                   and the Effective Date, inclusive—provided that such fee will not
 3                   be refunded under the FDIC Consent Order, and has not otherwise
 4                   been refunded by Freedom.
 5         27.    “Related Consumer Action” means a private action by or on behalf
 6   of one or more consumers or an enforcement action by another governmental
 7   agency brought against the Company Defendant based on substantially the same
 8   facts alleged in the Bureau’s First Amended Complaint.
 9         28.    “Settlement Account” means the dedicated account into which the
10   Company Defendant instructs a consumer to deposit funds for the purpose of
11   paying debt settlements.
12                                         ORDER
13                                   Conduct Provisions
14                                              I
15                           Prohibition on Deceptive Practices
16   IT IS ORDERED that:
17         29.    The Company Defendant and its officers, agents, servants, employees,
18   and attorneys, and all other persons in active concert or participation with them
19   who have actual notice of this Order, whether acting directly or indirectly, in
20   connection with the advertising, marketing, promotion, offering for sale, sale, or
21   provision of Debt-Relief Services, may not misrepresent, or assist others in
22   misrepresenting, expressly or impliedly:
23                a. whether any present Creditor will negotiate debt settlements
24                   directly with the Company Defendant;
25                b. the Company Defendant’s present ability to negotiate or settle an
26                   Enrolled Debt; or
27
                                                6
28                                                  Stipulated Final Judgment and Order
                                                           Case No. 3:17-cv-06484-EDL
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 7 of 21




 1                 c. the circumstances in which the Company Defendant will charge
 2                    fees.
 3                                              II
 4               Prohibition on Charging Fees for Non-Settlement Outcomes
 5   IT IS FURTHER ORDERED that:
 6         30.     The Company Defendant and its officers, agents, servants, employees,
 7   and attorneys, and all other persons in active concert or participation with them
 8   who have actual notice of this Order, whether acting directly or indirectly, may not
 9   request or receive a fee, or assist others in requesting or receiving a fee, in
10   consideration for or in connection with a Non-Settlement Outcome.
11                                             III
12      Required Disclosures Relating to Consumer Involvement in Settlements
13   IT IS FURTHER ORDERED that:
14         31.     The Company Defendant must Clearly and Prominently disclose to
15   consumers before Enrollment:
16                 a. that in some instances, the Company Defendant may request that
17                    the consumer negotiate directly with the Creditor; and
18                 b. that if the Company Defendant requests that the consumer
19                    negotiate directly with the Creditor, the consumer may decline to
20                    negotiate with the Creditor and either request that the Company
21                    Defendant continue attempts to negotiate a settlement of the
22                    Enrolled Debt with the Creditor or withdraw the Enrolled Debt
23                    without charge or penalty at any time before it is settled.
24
25
26
27
                                                7
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 8 of 21




 1                                             IV
 2                  Required Disclosures Relating to Settlement Accounts
 3   IT IS FURTHER ORDERED that:
 4          32.     The Company Defendant must, before Enrollment, Clearly and
 5   Conspicuously disclose to each consumer that if the consumer withdraws from the
 6   Company Defendant’s debt-relief program, the consumer is entitled to receive all
 7   funds in the Settlement Account other than funds earned by the Company
 8   Defendant in compliance with 16 C.F.R. § 310.4(a)(5)(i)(A) through (C). Nothing
 9   in this Section shall modify or replace the disclosure requirements of 16 C.F.R.
10   § 310.3(a)(1).
11                                   Monetary Provisions
12                                             V
13                                 Order to Pay Restitution
14   IT IS FURTHER ORDERED that:
15          33.     A judgment is entered in favor of the Bureau and against the
16   Company Defendant in the amount of $20,000,000.
17          34.     Within 30 days of the Effective Date, the Company Defendant must
18   pay to the Bureau, by wire transfer to the Bureau or to the Bureau’s agent, and
19   according to the Bureau’s wiring instructions, $20,000,000 for the purpose of
20   providing restitution to Affected Consumers and in full satisfaction of the
21   judgment as ordered in Paragraph 33 of this Section.
22          35.     Any funds received by the Bureau in satisfaction of this judgment will
23   be deposited into a fund or funds administered by the Bureau or to the Bureau’s
24   agent according to applicable statutes and regulations to be used for restitution for
25   injured consumers and for any attendant expenses for the administration of such
26   restitution.
27
                                                8
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
             Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 9 of 21




 1         36.    If the Bureau determines, in its sole discretion, that restitution to
 2   consumers is wholly or partially impracticable, or if funds remain after restitution
 3   is completed, the Bureau shall deposit the remaining funds in the U.S. Treasury as
 4   disgorgement. The Company Defendant will have no right to challenge any actions
 5   that the Bureau or its representatives may take under this paragraph.
 6         37.    Payment of restitution to any Affected Consumer under this Order
 7   may not be conditioned on that Affected Consumer waiving any right.
 8                                             VI
 9                             Redress and Compliance Plan
10   IT IS FURTHER ORDERED that:
11         38.    Within 60 days of the Effective Date, the Company Defendant must
12   submit to the Enforcement Director for review and non-objection a comprehensive
13   written Redress and Compliance Plan (a) for identifying Affected Consumers and
14   the amount of any Qualifying Fee paid by each consistent with this Order; and
15   (b) for ensuring that the Company Defendant’s provision of Debt-Relief Services
16   complies with the terms of this Order. The Redress and Compliance Plan must
17   contain timeframes and deadlines for completion of each step necessary for
18   meeting the requirements described below. The Enforcement Director will have the
19   discretion to make a determination of non-objection to the Redress and
20   Compliance Plan or direct the Company Defendant to revise it. If the Enforcement
21   Director directs the Company Defendant to revise the Redress and Compliance
22   Plan, the Company Defendant must make the revisions and resubmit the Redress
23   and Compliance Plan to the Enforcement Director within 15 days. After receiving
24   notification that the Enforcement Director has made a determination of non-
25   objection to the Redress and Compliance Plan, the Company Defendant must
26   implement and adhere to the steps, recommendations, requirements, deadlines, and
27
                                                9
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 10 of 21




 1   timeframes outlined in the Redress and Compliance Plan.
 2                                  Redress Component
 3         39.    The redress component of the Redress and Compliance Plan (Redress
 4   Component) must state in detail how the Company Defendant will identify all
 5   Affected Consumers and the associated types and amounts of Qualifying Fees
 6   paid, including all means and methods.
 7         40.    The Redress Component must set forth the contents of a report to be
 8   prepared by the Company Defendant for use by the Bureau to administer
 9   restitution to Affected Consumers (Restitution Report). The Restitution Report
10   must identify, in a format acceptable to the Enforcement Director, all Affected
11   Consumers (including names, addresses, telephone numbers, email addresses,
12   account number(s), and any other unique identification assigned in the Company
13   Defendant’s systems); the amount, type, and date of payment of each Qualifying
14   Fee and the associated Creditor(s); and any other information deemed necessary to
15   effectuate restitution.
16         41.    The Redress Component must contain a deadline for submission of
17   the Restitution Report, which shall not be later than 60 days from the Company
18   Defendant’s receipt of notice of the Enforcement Director’s non-objection to the
19   Redress and Compliance Plan. The Enforcement Director will have the discretion
20   to make a determination of non-objection to the Restitution Report or direct the
21   Company Defendant to revise it. If the Enforcement Director directs the Company
22   Defendant to revise the Restitution Report, the Company Defendant must make the
23   revisions and resubmit the Restitution Report to the Enforcement Director within
24   30 days.
25         42.    The Redress Component must include procedures for the Company
26   Defendant to receive, log, investigate, and promptly respond to inquiries by
27
                                              10
28                                                 Stipulated Final Judgment and Order
                                                          Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 11 of 21




 1   consumers who believe they are entitled to restitution under this Order and for
 2   adding any such consumers to the list of Affected Consumers, where appropriate.
 3   The Redress Component must require that such procedures continue for a period of
 4   one year following the Enforcement Director’s non-objection to the Restitution
 5   Report and must specify how the results of such investigations are to be forwarded
 6   to and verified by the Bureau or its designee.
 7         43.    Restitution under this Order shall not duplicate restitution provided
 8   under the FDIC Consent Order.
 9                                Compliance Component
10         44.    The compliance component of the Redress and Compliance Plan
11   (Compliance Component) must include, at a minimum:
12                a. detailed steps for addressing each action required by this Order;
13                b. delivery to the Bureau of current versions of the Debt Resolution
14                   Agreement, marketing materials (including call scripts), and
15                   Coaching materials (including scripts and email templates); and
16                c. specific timeframes and deadlines for implementation of the steps
17                   described above.
18         45.    Within 30 days of receiving notice of non-objection to the Redress
19   and Compliance Plan, and again one year after receiving notice of non-objection to
20   the Redress and Compliance Plan, the Company Defendant must submit to the
21   Enforcement Director an accurate written compliance progress report sworn to
22   under penalty of perjury (Compliance Report), which, at a minimum:
23                a. lists each applicable paragraph and subparagraph of the Order and
24                   describes in detail the manner and form in which the Company
25                   Defendant has complied with each such paragraph and
26                   subparagraph this Order;
27
                                              11
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 12 of 21




 1                b. describes in detail the manner and form in which the Company
 2                   Defendant has complied with the Redress and Compliance Plan;
 3                   and
 4                c. attaches a copy of each Order Acknowledgment obtained under
 5                   Section X, unless previously submitted to the Bureau.
 6                                            VII
 7                           Order to Pay Civil Money Penalty
 8   IT IS FURTHER ORDERED that:
 9         46.    Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason
10   of the violations of law alleged in the First Amended Complaint and continuing
11   until the Effective Date, and taking into account the factors in 12 U.S.C.
12   § 5565(c)(3), the Company Defendant must pay a civil money penalty of
13   $5,000,000 to the Bureau, of which $493,500 shall be remitted in light of the civil
14   money penalty paid under the FDIC Consent Order.
15         47.    Within 10 days of the Effective Date, the Company Defendant must
16   pay the civil money penalty by wire transfer to the Bureau or to the Bureau’s agent
17   in compliance with the Bureau’s wiring instructions.
18         48.    The civil money penalty paid under this Order will be deposited in the
19   Civil Penalty Fund of the Bureau as required by § 1017(d) of the CFPA, 12 U.S.C.
20   § 5497(d).
21         49.    The Company Defendant must treat the civil money penalty paid
22   under this Order as a penalty paid to the government for all purposes. Regardless
23   of how the Bureau ultimately uses those funds, the Company Defendant may not:
24                a. claim, assert, or apply for a tax deduction, tax credit, or any other
25                   tax benefit for any civil money penalty paid under this Order; or
26                b. seek or accept, directly or indirectly, reimbursement or
27
                                               12
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 13 of 21




 1                   indemnification from any source, including but not limited to
 2                   payment made under any insurance policy, with regard to any civil
 3                   money penalty paid under this Order.
 4                                           VIII
 5                            Additional Monetary Provisions
 6   IT IS FURTHER ORDERED that:
 7         50.    In the event of any default on the Company Defendant’s obligations to
 8   make payment under this Order, interest, computed under 28 U.S.C. § 1961, as
 9   amended, will accrue on any outstanding amounts not paid from the date of default
10   to the date of payment, and will immediately become due and payable.
11         51.    The Company Defendant must relinquish all dominion, control, and
12   title to the funds paid under this Order to the fullest extent permitted by law and no
13   part of the funds may be returned to the Company Defendant.
14         52.    The facts alleged in the First Amended Complaint will be taken as
15   true and be given collateral estoppel effect, without further proof, in any
16   proceeding based on the entry of the Order, or in any subsequent civil litigation by
17   or on behalf of the Bureau in a proceeding to enforce its rights to any payment or
18   monetary judgment under this Order, such as a nondischargeability complaint in
19   any bankruptcy case.
20         53.    The facts alleged in the First Amended Complaint establish all
21   elements necessary to sustain an action by the Bureau under Section 523(a)(2)(A)
22   of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this
23   Order will have collateral estoppel effect against the Company Defendant, even in
24   the Company Defendant’s capacity as debtor-in-possession.
25         54.    Under 31 U.S.C. § 7701, the Company Defendant, unless it already
26   has done so, must furnish to the Bureau its taxpayer identifying number, which
27
                                               13
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 14 of 21




 1   may be used for purposes of collecting and reporting on any delinquent amount
 2   arising out of this Order.
 3         55.    Within 30 days of the entry of a final judgment, Order, or settlement
 4   in a Related Consumer Action, the Company Defendant must notify the
 5   Enforcement Director of the final judgment, Order, or settlement in writing. That
 6   notification must indicate the amount of redress, if any, that the Company
 7   Defendant paid or is required to pay to consumers and describe the consumers or
 8   classes of consumers to whom that redress has been or will be paid.
 9         56.    To preserve the deterrent effect of the civil money penalty in any
10   Related Consumer Action, the Company Defendant may not argue that the
11   Company Defendant is entitled to, nor may the Company Defendant benefit by,
12   any offset or reduction of any monetary remedies imposed in the Related
13   Consumer Action because of the civil money penalty paid in this action. If the
14   court in any Related Consumer Action offsets or otherwise reduces the amount of
15   compensatory monetary remedies imposed against the Company Defendant based
16   on the civil money penalty paid in this action or based on any payment that the
17   Bureau makes from the Civil Penalty Fund, the Company Defendant must, within
18   30 days after entry of a final order granting such offset or reduction, notify the
19   Bureau and pay the amount of the offset or reduction to the U.S. Treasury. Such a
20   payment will not be considered an additional civil money penalty and will not
21   change the amount of the civil money penalty imposed in this action.
22                           Additional Compliance Provisions
23                                             IX
24                                Reporting Requirements
25   IT IS FURTHER ORDERED that:
26         57.    Within 7 days of the Effective Date, the Company Defendant must:
27
                                               14
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 15 of 21




 1                a. designate at least one telephone number and email, physical, and
 2                    postal address as points of contact, which the Bureau may use to
 3                    communicate with the Company Defendant;
 4                b. identify all businesses that offer products or services to consumers
 5                    for which the Company Defendant is the majority owner, or that
 6                    the Company Defendant directly or indirectly controls, by all of
 7                    their names, telephone numbers, and physical, postal, email, and
 8                    Internet addresses; and
 9                c. describe the activities of each such business, including the products
10                    and services offered, and the means of advertising, marketing, and
11                    sales.
12         58.    The Company Defendant must report any change in the information
13   required to be submitted under Paragraph 57 at least 30 days before the change or
14   as soon as practicable after learning about the change, whichever is sooner.
15         59.    The Company Defendant must notify the Bureau of any development
16   that may affect compliance obligations arising under this Order, including but not
17   limited to, a dissolution, assignment, sale, merger, or other action that would result
18   in the emergence of a successor company; the creation or dissolution of a
19   subsidiary, parent, or affiliate that engages in any acts or practices subject to this
20   Order; the filing of any bankruptcy or insolvency proceeding by or against the
21   Company Defendant; or a change in the Company Defendant’s name or address.
22   The Company Defendant must provide this notice at least 30 days before the
23   development or as soon as practicable after learning about the development,
24   whichever is sooner.
25
26
27
                                                15
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 16 of 21




 1                                             X
 2                         Order Distribution and Acknowledgment
 3   IT IS FURTHER ORDERED that:
 4         60.    Within 7 days of the Effective Date, the Company Defendant must
 5   submit to the Enforcement Director an acknowledgment of receipt of this Order,
 6   sworn under penalty of perjury.
 7         61.    Within 30 days of the Effective Date, the Company Defendant must
 8   deliver a copy of this Order to each of its executive officers, as well as to any
 9   managers, employees, or other agents and representatives who have responsibilities
10   related to the subject matter of the Order.
11         62.    For 5 years from the Effective Date, the Company Defendant must
12   deliver a copy of this Order to any business entity resulting from any change in
13   structure referred to in Section IX, any future executive officers, as well as to any
14   managers, employees, or other agents and representatives who will have
15   responsibilities related to the subject matter of the Order before they assume their
16   responsibilities.
17         63.    Should the Company Defendant seek to transfer or assign all or part of
18   its operations that are subject to this Order, the Company Defendant must, as a
19   condition of sale, obtain the written agreement of the transferee or assignee to
20   comply with all applicable provisions of this Order with respect to any operations
21   that may be transferred or assigned.
22         64.    The Company Defendant must secure a signed and dated statement
23   acknowledging receipt of a copy of this Order, ensuring that any electronic
24   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
25   seq., within 30 days of delivery, from all persons receiving a copy of this Order
26   under this Section.
27
                                               16
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 17 of 21




 1                                            XI
 2                                     Recordkeeping
 3   IT IS FURTHER ORDERED that:
 4         65.    The Company Defendant must create, for at least 5 years from the
 5   Effective Date, the following business records:
 6                a. all documents and records necessary to demonstrate full
 7                   compliance with each provision of this Order, including all
 8                   submissions to the Bureau; and
 9                b. all documents and records pertaining to the Redress and
10                   Compliance Plan described in Section VI above.
11   The Company Defendant must retain these documents for at least 5 years after
12   creation and make them available to the Bureau upon the Bureau’s request.
13         66.    The Company Defendant must maintain, for at least 5 years from the
14   Effective Date or 5 years after creation, whichever is longer:
15                a. copies of all sales scripts; training materials; advertisements;
16                   websites; and other marketing materials relating to the subject of
17                   this Order; and including any such materials provided by the
18                   Company Defendant to a third party for use on behalf of the
19                   Company Defendant; and
20                b. documents sufficient to demonstrate the experience of consumers
21                   on each materially different version of each website owned,
22                   operated or controlled by the Company Defendant, directly or
23                   indirectly through another entity, on which the Company
24                   Defendant advertises, promotes, markets, offers for sale, sells, or
25                   provides Debt-Relief Services.
26         67.    The Company Defendant must make these materials available to the
27
                                               17
28                                                   Stipulated Final Judgment and Order
                                                            Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 18 of 21




 1   Bureau upon the Bureau’s request.
 2         68.    Nothing in this Section shall modify or replace the recordkeeping
 3   requirements of 16 C.F.R. § 310.5(a).
 4                                            XII
 5                                           Notices
 6   IT IS FURTHER ORDERED that:
 7         69.    Unless otherwise directed in writing by the Bureau, the Company
 8   Defendant must provide all submissions, requests, communications, or other
 9   documents relating to this Order in writing, with the subject line, “CFPB v.
10   Freedom Debt Relief, LLC, Case No. 3:17-cv-06484,” and send them by overnight
11   courier or first-class mail to the below address and contemporaneously by email to
12   Enforcement_Compliance@cfpb.gov:
13         Assistant Director for Enforcement
14         Bureau of Consumer Financial Protection
15         ATTENTION: Office of Enforcement
16         1700 G Street, N.W.
17         Washington D.C. 20552
18                                            XIII
19                              Cooperation with the Bureau
20   IT IS FURTHER ORDERED that:
21         70.    The Company Defendant must cooperate fully with the Bureau in this
22   matter and in any investigation related to or associated with the conduct alleged in
23   the First Amended Complaint. The Company Defendant must provide truthful and
24   complete non-privileged information, evidence, and testimony. The Company
25   Defendant must cause its officers, employees, representatives, or agents to appear
26   for interviews, discovery, hearings, trials, and any other proceedings that the
27
                                               18
28                                                     Stipulated Final Judgment and Order
                                                              Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 19 of 21




 1   Bureau may reasonably request upon 10 days written notice, or other reasonable
 2   notice, at such places and times as the Bureau may designate, without the service
 3   of compulsory process.
 4                                           XIV
 5                                 Compliance Monitoring
 6   IT IS FURTHER ORDERED that, to monitor the Company Defendant’s
 7   compliance with this Order:
 8         71.   Within 14 days of receipt of a written request from the Bureau, the
 9   Company Defendant must submit additional compliance reports or other requested
10   non-privileged information, related to requirements of this Order, which must be
11   sworn under penalty of perjury; provide sworn testimony related to requirements of
12   this Order and the Company Defendant’s compliance with those requirements; or
13   produce non-privileged documents related to requirements of this Order and the
14   Company Defendant’s compliance with those requirements.
15         72.   The Company Defendant must permit Bureau representatives to
16   interview about the requirements of this Order and the Company Defendant’s
17   compliance with those requirements any employee or other person affiliated with
18   the Company Defendant who has agreed to such an interview. The person
19   interviewed may have counsel present.
20         73.   Nothing in this Order will limit the Bureau’s lawful use of
21   compulsory process, under 12 C.F.R. § 1080.6.
22                                           XV
23                            Dismissal of Individual Defendant
24   IT IS FURTHER ORDERED that:
25         74.   Upon the request of Plaintiff Consumer Financial Protection Bureau,
26   and good cause appearing, the action is dismissed with prejudice as to Individual
27
                                             19
28                                                 Stipulated Final Judgment and Order
                                                          Case No. 3:17-cv-06484-EDL
            Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 20 of 21




 1   Defendant Andrew Housser.
 2                                            XVI
 3                                          Release
 4         75.    The Bureau releases and discharges the Defendants from all potential
 5   liability for law violations that the Bureau has or might have asserted based on the
 6   practices alleged in the First Amended Complaint, to the extent such practices
 7   occurred before the Effective Date and the Bureau knows about them as of the
 8   Effective Date. The Bureau may use the practices alleged in the First Amended
 9   Complaint in future enforcement actions against the Defendants and their affiliates,
10   including, without limitation, to establish a pattern or practice of violations or the
11   continuation of a pattern or practice of violations or to calculate the amount of any
12   penalty. This release does not preclude or affect any right of the Bureau to
13   determine and ensure compliance with this Order, or to seek penalties for any
14   violations of this Order.
15                                            XVII
16                                  Retention of Jurisdiction
17   IT IS FURTHER ORDERED that:
18         76.    The Court will retain jurisdiction of this matter for the purpose of
19   enforcing this Order.
20                                           XVIII
21                               Reasonable Extensions of Time
22   IT IS FURTHER ORDERED that:
23         77.    The Company Defendant and Bureau may agree in writing to
24   reasonable extensions of deadlines set forth in Sections IX through XIV without
25   further notice to the Court.
26
27
                                               20
28                                                    Stipulated Final Judgment and Order
                                                             Case No. 3:17-cv-06484-EDL
           Case 3:17-cv-06484-EDL Document 91 Filed 07/09/19 Page 21 of 21




 1   IT IS SO ORDERED.
 2
 3   DATED this _____
                 9th day of July, 2019.

 4
 5
 6                                             __________________________
                                               Hon. Elizabeth D. Laporte
 7
                                               United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          21
28                                              Stipulated Final Judgment and Order
                                                       Case No. 3:17-cv-06484-EDL
